WARNER, C.J.
We affirm the limited award of attorney’s fees in this domestic litigation. The wife sought to recover her fees incurred in bringing a motion pursuant to Florida Rule of Civil Procedure 1.540. Considering the merits of the parties’ respective positions on the rule 1.540 motion, including the trial court’s conclusion that the wife did not tell her attorneys the truth about the factual matters pertaining to the motion, the denial of fees was not an abuse of discretion. See Rosen v. Rosen, 696 So.2d 697 (Fla.1997).
We likewise conclude that no abuse of discretion is shown in the award of only a fraction of the fees charged for the additional attorney employed by the wife to defend against husband’s petition for modification. We have held before that a court should not assess fees for multiple lawyers used by a requesting party unless the trial court concludes that there is a need for more than one lawyer on the case. See Tomaino v. Tomaino, 629 So.2d 874, 875 (Fla. 4th DCA 1993). The trial court did award fees based on the work of several attorneys. The court simply did not award the entire amount of fees requested. Having conducted the trial and reviewed all of the pleadings and records, the trial court did not abuse its discretion in reduc*744ing the amount of fees requested by the wife.
Affirmed.
STEVENSON and HAZOURI, JJ., concur.